911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gene T. FAVORS, Plaintiff-Appellant,v.Mr. J. DAWSON, Ms. B. Anderson, Defendants-Appellees.
No. 89-2330.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and WILHOIT, District Judge.*

ORDER

2
Gene T. Favors, a Michigan state prisoner, appeals pro se the summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Favors sued the dietician and former director of food service at the Muskegon Temporary Facility, alleging that he was not receiving an adequate vegetarian diet.  He sought an injunction ordering defendants to provide him a diet with sufficient vitamins and a greater selection of vegetarian foods, and allergy testing, as well as $10,000 in damages and costs.  The district court granted defendants' motion for summary judgment, finding that the record did not support plaintiff's claim that defendants had been deliberately indifferent to any serious medical need.   Cf. Estelle v. Gamble, 429 U.S. 97, 104 (1976).  On appeal, plaintiff has raised the same arguments and requested the appointment of counsel, in forma pauperis status, and a transcript at government expense.


4
Upon consideration, we conclude that there is no genuine issue of material fact, and that defendants were entitled to judgment as a matter of law.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Accordingly, plaintiff's requests for miscellaneous relief are denied, and the district court's judgment is affirmed for the reasons stated in its opinion dated November 1, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation